J-A01014-17



                            2017 Pa. Super. 93

IN THE INTEREST OF: L.T. AND D.T.,            IN THE SUPERIOR COURT OF
MINOR CHILDREN ADJUDICATED                          PENNSYLVANIA
DEPENDENT



APPEAL OF: A.Z., NATURAL MOTHER
                                                  No. 1032 WDA 2016


               Appeal from the Order Entered June 6, 2016
               In the Court of Common Pleas of Erie County
                  Civil Division at No(s): 25 and 26 2016

IN THE INTEREST OF: L.T. AND D.T.,            IN THE SUPERIOR COURT OF
MINOR CHILDREN ADJUDICATED                          PENNSYLVANIA
DEPENDENT

                       v.

APPEAL OF: A.Z., NATURAL MOTHER
                                                  No. 1035 WDA 2016


               Appeal from the Order Entered June 16, 2016
               In the Court of Common Pleas of Erie County
                      Civil Division at No(s): 26 2016

BEFORE: BOWES, OLSON AND STRASSBURGER,* JJ.

OPINION BY BOWES, J.:                              FILED APRIL 07, 2017

     A.Z. (“Mother”) appeals from the respective orders entered on June 6,

2016, wherein the juvenile court changed the permanent placement goals of




* Retired Senior Judge assigned to the Superior Court.
J-A01014-17



her two children, L.T. and D.T., from reunification to adoption. 1 In addition,

Mother appeals the June 16, 2016 order that awarded Erie County Office of

Children and Youth Services (“CYS”) authority to make all medical

determinations, including end of life decisions, relating to D.T.2 We reverse

the permanency review order relating to L.T., dismiss the appeal from the

order relating to D.T.’s end of life decisions, and remand for further

proceedings.

       L.T. and D.T. were born during October 2014 and September 2015,

respectively.     D.T. died on July 15, 2016 as a result of non-accidental

traumatic brain injuries sustained during February 2016, while in the care of

N.T. (“Father”).3      Specifically, then-four-month-old D.T. sustained a skull

fracture and hematoma on the right side of his brain. The child presented at

UPMC Hamot in Erie, Pennsylvania, unresponsive and in critical condition due

____________________________________________


1
  Mother concedes that the goal change order relating to D.T. is moot
because that child is now deceased.       See Mother’s brief at 30 n.10.
Accordingly, we address only the portion of the juvenile court order relating
to L.T.
2
  While Mother purports to appeal the June 16, 2016 order as to both
children, the certified record confirms that the pertinent order related only to
D.T. and was entered at 26 of 2016, the action number corresponding to
D.T. The court did not enter a correlating order at L.T.’s action number.
3
   Father was ultimately arrested and charged with criminal homicide,
aggravated assault, simple assault, and endangering welfare of children. As
of the date of this opinion, Father remained incarcerated while awaiting trial.
He did not appeal either of the orders we address herein.



                                           -2-
J-A01014-17



to elevated intracranial pressure.             He was subsequently transferred to

Children’s Hospital in Pittsburgh. The physicians characterized D.T.’s injuries

as near-fatal child abuse.

       CYS obtained protective custody of the siblings and filed petitions

alleging that L.T. and D.T. were dependent under § 6302 of the Juvenile Act,

in that they lacked proper parental care and control. On March 16, 2016,

Mother and Father stipulated to the adjudications of dependency for the

reasons that CYS stated in its petitions.                 Significantly, aggravated

circumstances were neither alleged in the dependency petitions nor found by

the trial court to exist against either parent.4 The juvenile court awarded

CYS legal and physical custody of the children. D.T. remained in a medically

induced coma at Children’s Hospital of Pittsburgh, where he was expected to

remain hospitalized indefinitely.        CYS placed L.T. in kinship care with her

maternal grandmother (“Grandmother”).

       The court-ordered permanency goal was reunification, and the juvenile

court granted Mother a pair of two-hour supervised visitations with L.T. per

week at Grandmother’s home. However, Mother, who was recovering from
____________________________________________


4
   The statutory definition of aggravated circumstances incudes situations
where, “[t]he child or another child of the parent has been the victim of
physical abuse resulting in serious bodily injury, sexual violence or
aggravated physical neglect by the parent.” 42 Pa.C.S. § 6302. Instantly, a
finding of aggravated circumstances against Mother or Father would have
effectively alleviated CYS’s obligation to employ reasonable efforts to reunify
the children with that parent.



                                           -3-
J-A01014-17



an automobile collision that Father intentionally caused, was prohibited from

residing in the home with her daughter. Mother was granted visitation with

D.T. “as often as she is able to visit” the medical facility.     Dispositional

Order, 4/8/16, at 3.     Although the Commonwealth had not yet leveled

criminal charges against Father, the juvenile court suspended Father’s

visitation with D.T. indefinitely and precluded Father from supervised

visitation with L.T. until he demonstrated compliance with the sobriety and

parenting components of the court-ordered services.       Prior to making any

progress toward the visitation prerequisite, Father was arrested in the

underlying criminal case and confined to county jail. Given the seriousness

of the dependency case, the juvenile court fashioned an abbreviated

calendar and scheduled the first permanency review hearing on June 1,

2016, approximately thirty days from the date of the dispositional order.

      At the outset of the June 2016 hearing, CYS noted the presence in the

court room of an unidentified media outlet and objected to its participation in

the closed juvenile proceeding. The respective guardians ad litem for both

children, Mother, and Father all joined the agency’s objection. The juvenile

court overruled the collective objections noting that, “given the fact that this

case already [garnered] a significant amount of media attention because of

[Father’s] criminal cases[,]” no compelling state interest existed to close the

court room. N.T., 6/1/16, at 4. Accordingly, the juvenile court permitted

the media to attend the permanency review hearing. Id. at 6.

                                     -4-
J-A01014-17



      Next, in addressing the proposed testimony of D.T.’s nurse regarding

the child’s status, treatment, and prognosis, the trial court noted, sua

sponte, that it was contemplating changing both children’s permanency

goals from reunification to adoption.      Specifically, the court stated, “The

agency is recommending a goal of reunification, but from what I’m looking

at in the summary [prepared by the CYS caseworker], I am not sure I’ll go

along with it.    So for all intents and purposes this is a change of goal

hearing.” Id. at 7.

      During the hearing, CYS presented the testimony of Patty Bush, the

CYS caseworker assigned to the family, and Tina Ferraro, the director of

Project   First   Step,   the   organization   tasked   with   providing   Mother

reunification and visitation services.   As noted supra, D.T.’s nurse testified

about his current condition, and Mother testified on her own behalf. Distilled

to its essence, the combined testimony from the agency’s two witnesses

branded Mother as immature, possessing a mentality of entitlement, and

dependent upon others for satisfying routine obligations.          For example,

expecting to be evicted from subsidized housing on the day of the hearing

due to the non-payment of utilities, both witnesses stressed that Mother

resided in squalor and lacked any concrete plans to obtain suitable housing.

In sum, Mother did not demonstrate the urgency that Ms. Bush and Ms.

Ferraro believed the situation demanded.




                                       -5-
J-A01014-17



      However, the witnesses both testified that, while Mother’s current

situation   remained   unacceptable,    she   had   made    an   effort   toward

reunification during the brief period that they were involved in the case.

Specifically, Ms. Bush stated that Mother started, but had not yet completed,

a psychological evaluation and parenting and domestic violence programs.

Indeed, CYS’s petition for a permanency hearing and the summary that Ms.

Bush prepared for the juvenile court in anticipation of that hearing

recommended that the agency continue providing Mother reunification

services. During the hearing, however, she expanded the recommendation

to include “looking for an adoptive resource for [L.T.]” Id. at 38.

      Similarly, Ms. Ferraro indicated that Mother had not progressed in the

one month that she had been in the program. She had various interactions

with Mother, including the intake interview and two supervised visitations

with L.T.     Ms. Ferraro characterized Mother’s demeanor as agitated and

defensive, and she noted her primary concern that Mother appeared to lack

motivation.     Nonetheless, Ms. Ferraro did not recommend terminating

services at that juncture. To the contrary, she stated, “I will work with her

as long as she’s willing to work on herself.” Id. at 72.

      At the close of evidence, the juvenile court invited brief argument

about the children’s permanency goals. It stated, “I’m certainly not leaving

the goal of reunification.” Id.    at 101.    Mother and Father persisted in

arguing that reunification was an appropriate goal in light of the fact that the

                                       -6-
J-A01014-17



family had only been in service for two and one-half months.        Similarly,

L.T.’s guardian ad litem recommended concurrent goals of reunification and

adoption because the dependency proceeding was in an early stage. Id. at

105 (“Having said that, we are only two and a half months in[.]”). D.T.’s

guardian ad litem advocated changing the goals to adoption.       Id. at 105.

Likewise, while CYS’s pre-hearing filings recommended continuing the goals

of reunification, following the hearing, the agency argued to change the

goals to adoption.    Thereafter, the trial court announced its intention to

change the children’s permanency goals to adoption.      Two days later, the

juvenile court entered a permanency review order memorializing the goal

change and directing CYS to cease its services to Mother, including

visitations, and to pursue the termination of parental rights. Mother filed a

timely appeal and a concomitant statement of errors complained of on

appeal pursuant to Pa.R.C.P. 1925(b).

     Meanwhile,      as   the   dependency   matter   proceeded   toward   the

permanency hearing that resulted in the goal change, D.T.’s guardian ad

litem, Stephen George, Esquire, filed and withdrew multiple petitions

seeking the juvenile court’s guidance concerning D.T.’s end-of-life decisions.

Attorney George filed the most recent iteration of his entreaty on June 10,

2016, with the benefit of the medical testimony presented during the

permanency hearing.       During the ensuing hearing on Attorney George’s

petition, it was revealed that D.T. was technologically dependent, i.e.,

                                     -7-
J-A01014-17



required specialized medical equipment for life support, but he was not in an

emergent state that required “heroic efforts . . . to sustain his life.” N.T.,

6/16/16, at 5. Albert Veverka, Esquire, the attorney representing Children’s

Hospital of Pittsburgh, characterized D.T.’s condition as neither requiring nor

precluding a do not resuscitate (“DNR”) order.             He summarized the

perspective of the supervising physician, Robert Clark, M.D., as follows: “If

. . . a mother or father . . . came . . . and said . . . [‘]I want a DNR,[’] [Dr.

Clark] would say . . . [‘]Okay, we can do that.[’]”      Id. However, “[i]f the

same situation arose and the parents . . . said . . . [‘]I don’t want a DNR at

this point, [Dr. Clark] would say . . . [‘]Okay, I respect that [too’]. He is of

the opinion that[,] at this point in time[,] we’re not in that emergent

circumstance where a DNR is absolutely necessary or absolutely not

necessary.” Id.

      At the close of the hearing, the juvenile court entered an order

confirming that the prior award of legal custody in favor of CYS included the

responsibility over “all medical decisions, . . . including end-of-life decisions,

in the best interest of the dependent child, [D.T.].”         Trial Court Order,

6/16/16, (unnumbered at 2). The juvenile court reasserted that Mother was

not only prohibited from contacting D.T. directly, but that she also was

precluded from contacting Children’s Hospital for updates on his condition.

Eventually, the juvenile court relented and permitted Mother one final

visitation with her son prior to his death.        Trial Court Order, 7/14/16.

                                      -8-
J-A01014-17



Mother filed a timely appeal from the June 16, 2016 order, which we

consolidated with her earlier appeal from the order changing the children’s

permanency goals to adoption.

     Mother presents five issues for our review:

     A.    Whether the juvenile court committed an abuse of
     discretion and/or error of law when it permitted, over unanimous
     objection, the presence of the media at the permanency review
     hearing held on June 1, 2016.

     B.    Whether the juvenile court committed an abuse of
     discretion and /or error of law when the agency petitioned for a
     change of goal and the juvenile court considered the change of
     goal without providing adequate notice to the parties that a
     change of goal was to be contemplated at the permanency
     review hearing held on June 1, 2016.

     C.    Whether the juvenile court committed an abuse of
     discretion and/or error of law when it determined the current
     permanency goal of reunification was no longer feasible and
     dispensed with the goal of reunification after only one (1) month
     and twenty-seven (27) days when the record failed to support a
     conclusion that it was in the best interest of the minor child to
     change the goal.

     D.    Whether the juvenile court committed an abuse of
     discretion and/or error of law when it determined that visitation
     should cease between the appellant and the minor children
     following the change of goal to adoption when the record failed
     to support a conclusion that it was in the best interests of the
     minor children to no longer have visitation with their mother.

     E.    Whether the juvenile court committed an abuse of
     discretion and/or error of law when it denied the appellant the
     opportunity to participate in the medical decision making for the
     minor children. In the alternative, whether the juvenile court
     was manifestly unreasonable when it denied the appellant the
     opportunity to participate in the medical decision making for the
     minor children. In the alternative, whether the juvenile court
     deprived the appellant of her rights under the United States and

                                   -9-
J-A01014-17



       Pennsylvania constitutions when it denied her the right to
       participate in the care and control of her minor children in
       violation of due process of law.

Mother’s brief at 3.

       At the outset, we address whether the trial court erred in permitting

the media to attend the June 1, 2016 permanency review hearing.5           We

review the juvenile court’s decision for an abuse of discretion. In re M.B.,

819 A.2d 59, 61 (Pa.Super. 2003) (“When an appeal challenges a trial

court's decision to grant or deny access to judicial proceedings, we will

reverse only if we find that the trial court abused its discretion.”).

       Pursuant to 42 Pa.C.S. § 6336(d), except for a declaration of contempt

of court or one of the enumerated circumstances that are implicated in

delinquency proceedings, “the general public shall be excluded from hearings

under this chapter.”         The provision continues, “Only the parties, their

counsel, witnesses, the victim and counsel for the victim, other persons

accompanying a party or a victim for his or her assistance, and any other

____________________________________________


5
  Neither CYS nor D.T.’s guardian ad litem addressed this issue. L.T.’s
guardian ad litem argues unconvincingly that the issue is moot, ostensibly
because the consequences of the court’s determination on the June 1, 2016
hearing cannot be undone. This argument ignores the continuing nature of
dependency proceedings in that permanency review hearings are scheduled
at least once every six months until the dependency case is closed. Thus,
unless we confront the issue at this juncture, the media will have continued
access to L.T.’s dependency proceedings, subject only to the reversal of the
juvenile court’s attitude.   Hence, we address the merits of Mother’s
argument.



                                          - 10 -
J-A01014-17



person as the court finds have a proper interest in the proceeding or in the

work of the court shall be admitted by the court.” Id. Hence, it is beyond

cavil that the statutory framework promotes confidentiality.

      In In re M.B., supra, this Court addressed whether the press could

access a dependency proceeding.       Citing the Juvenile Act approvingly, we

found that § 6336(d) “demonstrate[d] our legislature's compelling interest in

safeguarding children involved in juvenile proceedings.”          Id. at 62.

However, referring to an official comment to § 6336(d) specifying that

reporters were within the class of people with a “proper interest” in

attending dependency proceedings, we observed that a juvenile court may

elect at its discretion to grant the press access.   Id. at 65.   We found a

rebuttable constitutional presumption that juvenile court proceedings, like

most other judicial proceedings, are open to the public, and concluded that

juvenile courts “possess an inherent power to control access to their

proceedings and may deny access when appropriate.” Id. at 60, 62–63.

However, we also recognized that the rebuttable presumption of openness is

not absolute, and the juvenile courts may still deny access if they find that

confidentiality serves an important governmental interest and no less

restrictive means exist to serve that interest.

      We explained the applicable resolution of the contrasting dynamics

between the presumption of openness and the court's inherent power to

control access as follows:

                                     - 11 -
J-A01014-17



              In this case, where the constitutional presumption of
       openness applies and where the trial court has exercised its
       discretion to close the proceedings, we employ a constitutional
       analysis [to determine whether the court's decision was an
       abuse of discretion]. Once an interested party, such as the
       press, seeks access to such proceedings, the party seeking to
       keep the proceedings closed may rebut the presumption of
       openness by demonstrating that: (1) the denial of public access
       serves an important governmental interest, and (2) no less
       restrictive means to serve that interest exists. To satisfy these
       requirements, the party seeking closure must demonstrate that
       the material is the kind of information that the courts will protect
       and that there is good cause for the order to issue. A party
       establishes good cause by showing that opening the proceedings
       will work a clearly defined and serious injury to the party seeking
       closure. We have emphasized that only a compelling government
       interest justifies closure and then only by a means narrowly
       tailored to serve that interest. Ultimately, the decision whether
       to grant or deny public access is within the sound discretion of
       the trial court.

Id. at 63–64 (internal citations and quotations omitted).          In sum, we

concluded that the protection of minors from psychological and emotional

harm and the trauma and embarrassment associated with testifying in public

were compelling interests that militated in favor of privacy concerns. Id. at

64, 65. We also reasoned that, unlike delinquency proceedings, dependent

children have not brought attention upon themselves and therefore “the

public’s interest is less keen than it is in delinquency proceedings.” Id. at 65

n.5.   In addition, this Court observed the informal and non-adversarial

nature of dependency hearings and highlighted the chilling effect that

publicity associated with open proceedings would have upon the testimony

of caseworkers and service providers. Id. at 64.



                                      - 12 -
J-A01014-17



      In addressing this issue in its Pa.R.A.P. 1925(a) opinion, the juvenile

court concluded that Mother “failed to show a compelling reason why the

hearing ought to be closed.” Trial Court Opinion, 8/10/16, at 16. The court

initially reasoned that Mother did not have standing to challenge the media’s

presence on behalf of the children, presumably because they had been

adjudicated dependent, and that she failed to demonstrate an injury to

herself.   Thereafter, the court provided an alternative basis to reject

Mother’s argument on its merits, which was the children’s ages.

      The juvenile court’s rationale demonstrates its misapprehension of the

relevant concerns regarding the children’s interests that we stressed in In

re M.B., supra.     First, despite the juvenile court’s suggestion to the

contrary, Mother was not required to assert that she would suffer harm as a

result of opening the proceedings. As we explained supra, the focus of the

constitutional analysis is the effect of the media’s intrusion upon the

children. Therefore, any reference to Mother’s privacy rights is misplaced.

Second, regardless of the dependency adjudication, Mother’s parental rights

remained intact.   Thus, she retained a fundamental interest in the care,

custody, and control of L.T. and D.T., including the preservation of privacy

concerns and the prevention of psychological and emotional harm flowing

from the invasion of their privacy rights.   Hence, we reject the juvenile

court’s conclusion that Mother lacked standing to object to the media’s

presence at the dependency hearing.

                                   - 13 -
J-A01014-17



      Moreover, we also find unpersuasive the trial court’s alternative

argument addressing the merits of Mother’s complaint. Essentially, the trial

court determined, “given the media attention this case received because of

the criminal charges filed against the father, and the young age of the

children, allowing the press to be present at the review hearing posed little

or no danger their privacy interests would be invaded more than had already

taken place.”   Trial Court Opinion, 8/10/16, at 16.      Noting the children’s

respective ages and the fact that D.T. is now deceased, the juvenile court

reasoned that the children would not suffer psychological and emotional

harm as a result of the media’s intrusion.      For the following reasons, we

disagree with the juvenile court’s conclusion that the intrusion would not

cause psychological or emotional harm.

      Preliminarily, we note that this case is procedurally defective.

Typically, in situations involving hearings that are closed to the public by

statute, the party seeking access to the closed proceedings files a petition to

open the hearing, and upon notice of the petition, the party seeking to keep

the record closed is tasked with rebutting the presumption of openness

under the two-pronged test we discussed supra.         See e.g., In re M.B.,

supra; In re J.B., 39 A.3d 421 (Pa.Super 2012). This procedure did not

occur in the case at bar.

      Presently, the still unidentified media outlet neglected to file a petition

announcing its request to open the closed proceeding. It just appeared at

                                     - 14 -
J-A01014-17



the scheduled permanency review hearing. Then, without prior notice to the

parties, the juvenile court acknowledged the media’s presence and asked the

parties if they wanted to address that issue.        Thereafter, the parties

uniformly objected to the media’s participation, and the court questioned,

“How do we know really know that the media is going to invade the privacy

of the children. . . [?]” N.T., 6/1/16, at 5. Then, after rebuffing an attempt

by the guardian ad litem for L.T. to explain the legislatures’ interest in

enacting the confidentiality component of § 6336(d), the juvenile court

invoked its interpretation of In re M.B., and purported to balance the

children’s privacy rights against the public interest in disclosure and

determined, “given the attention the media has already given to this case,

[the collective objections do not demonstrate] how the public interest is

overridden here.” N.T., 6/1/16, at 6. Having found that the public interest

prevailed over the children’s privacy rights, the juvenile court did not

confront whether a less restrictive means existed to protect the children's

privacy rights other than the total closure of the dependency proceedings.

      The procedural defects in this case are manifest. By failing to require

the media to provide a written petition to open the dependency hearing, or

even issue notice of its request, the juvenile court denied the parties to the

dependency proceeding an opportunity to prepare a measured response that

addressed the relevant aspects of the constitutional analysis. The juvenile

court’s abridged, impromptu discussion regarding the merits of opening the

                                    - 15 -
J-A01014-17



dependency hearing to the media was insufficient in light of the nuanced

evaluation of the countervailing interests that we outlined in In re M.B., and

ultimately proved to be a disservice to the children’s privacy interest.

      Moreover, we reject the juvenile court’s argument that publicizing the

dependency proceedings was harmless due to potential dissemination of

information during Father’s corresponding criminal matter. At its core, the

trial court’s reasoning is premised upon the notion that the related criminal

case had revealed all of the facts previously hidden. The logical foundation

of that rationale is faulty.   First, the premise ignores the reality that the

majority of the information discussed during closed permanency review

hearings is wholly irrelevant to the Commonwealth’s case against Father or

his defense, and therefore, it would not be disclosed in the criminal

proceedings.    For instance, pursuant to § 6351(e), permanency review

hearings address, inter alia, the feasibility and compliance with the

permanency plan, the date by which permanency goals might be achieved

and whether placement continues to be best suited to the child’s safety,

protection and physical, mental and moral welfare. In addition, the juvenile

court must also determine the appropriateness and continuing necessity for

placement, the appropriateness of the current placement goal, and the date

by which the placement goal might be achieved.         In scenarios where the

children do not testify, this information is gleaned from the testimony

provided by parents, foster parents, caseworkers and service providers.

                                     - 16 -
J-A01014-17



       Father’s criminal case, which the juvenile court cited as the main

reason    for   permitting   the   media’s   participation   in   the    dependency

proceedings, would not reveal these confidential aspects of L.T.’s and D.T.’s

lives because they are irrelevant to the criminal matter.                 As Mother

accurately notes, this Court rejected the juvenile court’s precise rationale

regarding the superseding effect of concomitant open criminal proceedings

on a dependent child’s privacy rights, and it characterized the assertion as

“spurious.” In re M.B., supra at 64. We explained, “While it is true that the

children's names and certain details about their family life have been

publicized, we believe . . . that the fact that they have received some

publicity enhances their need for privacy now.” Id. In addition we endorsed

the trial court’s observation, “the more information that is revealed, the

more stress the children experience, the more they are stigmatized,

embarrassed, and subject to whispers and speculation.” Id. at 65 (citation

omitted).

       Stated plainly, the existence of a related criminal matter is not the

dispositive consideration. As noted, few of the highly personal facts that are

essential to the permanency review determination in this case would be

subject to disclosure during Father’s criminal proceedings. Furthermore, the

harm     stemming    from    the   continued   dissemination      of    this   delicate

information in open dependency proceedings overrides the public’s interest

in disclosure. We stressed this latter concept in outlining the parameters of

                                      - 17 -
J-A01014-17



the two-prong constitutional analysis in In re M.B., supra at 64 quoting In

re T.R., 556 N.E.2d 439,451 (Oh. 1990), “Intense publicity surrounding the

events   which   have      brought   a    child   into   the   juvenile   court   may

psychologically harm the child, making it more difficult, if not impossible, for

the child to recover from those events.”           In addition to highlighting the

chilling effect that open dependency hearings would have upon a witness’s

willingness to speak candidly about the child’s best interest, this Court noted

that publicity “is inconsistent with the nonadversarial nature of juvenile

proceedings.” Id. at 64 (quoting San Bernardino County Dep't. of Pub.

Social Servs. v. Superior Ct., 283 Cal. Rptr. 332 (Cal.App. 1991) (“Private

hearings were not intended to simply avoid publicity and its resulting stigma,

but were also part and parcel of the informal and nonadversarial nature of

juvenile court hearings.”)); see also T.R., 556 N.E.2d at 448–49 (juvenile

courts differ from courts of general jurisdiction in that “[h]earings are

informal, and based on an inquisitorial model rather than an adversarial

one”).

      For all of the foregoing reasons, we find that the juvenile court abused

its discretion in permitting the unidentified media member’s access to the

closed dependency proceedings without first requiring a formal petition,

notice, and the opportunity for the parties to prepare an informed response

to satisfy their burden of persuasion regarding both prongs of the

constitutional analysis.     Moreover, the juvenile court exaggerated the

                                         - 18 -
J-A01014-17



significance of Father’s criminal trial in reasoning that the public had already

garnered much of the confidential information that would be disclosed in the

ongoing dependency proceedings. Thus, we direct the juvenile court to close

the dependency proceedings consistent with § 6336(d). If, upon subsequent

petition, notice, and measured argument beyond the existence of a related

criminal matter, the juvenile court finds that the presumption of openness is

unrebutted, the court may enter an appropriate order at that juncture.

      Next, we address Mother’s contention that the trial court erred in

changing the children’s permanent placement goals from reunification to

adoption.     The appropriate standard of review of a juvenile court's

permanency determination is as follows:

      In cases involving a court’s order changing the [court-ordered]
      goal . . . to adoption, our standard of review is abuse of
      discretion. To hold that the trial court abused its discretion, we
      must determine its judgment was manifestly unreasonable, that
      the court disregarded the law, or that its action was a result of
      partiality, prejudice, bias or ill will. While this Court is bound by
      the facts determined in the trial court, we are not tied to the
      court’s inferences, deductions and conclusions; we have a
      responsibility to ensure that the record represents a
      comprehensive inquiry and that the hearing judge has applied
      the appropriate legal principles to that record. Therefore, our
      scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa.Super. 2008) (citations omitted); see

also In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      In In re A.K., 936 A.2d 528, 534 (Pa.Super. 2007), this Court

stressed that the focus of dependency proceedings is upon the best interest



                                     - 19 -
J-A01014-17



of the children and that those considerations supersede all other concerns,

“including the conduct and the rights of the parent.”        Again, in In the

Interest of D.P., 972 A.2d 1221, 1227 (Pa.Super. 2009), we explained, “In

a change of goal proceeding, the best interests of the child, and not the

interests of the parent, must guide the trial court, and the parent’s rights are

secondary.” Id. Likewise, this Court has held, “a child’s life simply cannot

be put on hold in the hope that the parent will summon the ability to handle

the responsibilities of parenting.” In re N.C., 909 A.2d 818 ,824 (Pa.Super.

2006) (quoting In re Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa.Super.

2003)).

       With those principles in mind, we outline the relevant considerations

set forth in the Juvenile Act regarding permanency planning:

             Pursuant to § 6351(f)[6] of the Juvenile Act, when
       considering a petition for a goal change for a dependent child,
____________________________________________


6
   During permanency review hearings, trial courts must address the
following considerations relevant to the child’s well-being.

       (f) Matters to be determined at permanency hearing.—

       At each permanency hearing, a court shall determine all of the
       following:

           (1) The continuing necessity for and appropriateness of
           the placement.

           (2) The appropriateness, feasibility and extent of
           compliance with the permanency plan developed for the
           child.
(Footnote Continued Next Page)


                                          - 20 -
J-A01014-17




                       _______________________
(Footnote Continued)


          (3) The extent of progress made toward alleviating the
          circumstances which necessitated the original placement.

          (4) The appropriateness and feasibility             of   the
          current placement goal for the child.

          (5) The likely date by which the placement goal for the
          child might be achieved.

          (5.1) Whether reasonable efforts were made to finalize
          the permanency plan in effect.

          (6) Whether the child is safe.

                       ....

          (9) If the child has been in placement for at least 15 of the
          last 22 months or the court has determined that
          aggravated circumstances exist and that reasonable efforts
          to prevent or eliminate the need to remove the child from
          the child’s parent, guardian or custodian or to preserve
          and reunify the family need not be made or continue to be
          made, whether the county agency has filed or sought to
          join a petition to terminate parental rights and to identify,
          recruit, process and approve a qualified family to adopt the
          child[.]



                       ....


      (f.1)     Additional    determination.--Based        upon    the
      determinations made under subsection (f) and all relevant
      evidence presented at the hearing, the court shall determine one
      of the following:

          (1) If and when the child will be returned to the
          child's parent, guardian or custodian in cases where the
(Footnote Continued Next Page)


                                           - 21 -
J-A01014-17



      the juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the
      extent of compliance with the family service plan; (3) the extent
      of progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child's safety; and (7) whether the child has been in
      placement for at least fifteen of the last twenty-two months.

In re A.B., 19 A.3d 1084, 1088-89 (Pa.Super. 2011). Additionally, courts

must consider whether reasonable efforts were made to finalize the

permanency plan in effect. See 42 Pa.C.S. § 6351(f)(5.1).

      Mother’s first challenge to the goal change order asserts trial court

error in failing to provide formal notice that the court was considering
                       _______________________
(Footnote Continued)

          return of the child is best suited to the safety, protection
          and physical, mental and moral welfare of the child.

          (2) If and when the child will be placed for
          adoption, and the county agency will file for termination
          of parental rights in cases where return to the child's
          parent, guardian or custodian is not best suited to the
          safety, protection and physical, mental and moral welfare
          of the child.

          ....

      (g) Court order.--On the basis of the determination made
      under subsection (f.1), the court shall order the
      continuation, modification or termination of placement or
      other disposition which is best suited to the safety, protection
      and physical, mental and moral welfare of the child.

42 Pa.C.S. § 6351(f)(1)-(6) and (9), (f.1) (1) and (2), (g) (emphases
added).




                                           - 22 -
J-A01014-17



changing the permanency goals to adoption. Relying upon select segments

of the Pennsylvania Dependency Benchbook (“Dependency Benchbook”)7,

she argues that the juvenile court should have first waited for CYS to file a

petition for goal change and then provide notice to the parties that the

petition would be addressed at the ensuing permanency review hearing.

Mother relies primarily upon the following passage:

                     “Best Practice – Goal Change Initiation”

              While not required by Pennsylvania statute or rule of court,
       the request to change a goal can come in many forms. The
       official change in goal by the court is most commonly initiated by
       the agency. This is typically done by the agency petitioning the
       court for a permanency hearing with notice they are requesting a
       goal change.

             Additionally, nothing precludes the court from initiating a
       change of goal. In some counties the judge informs all the
       parties at the Permanency Hearing that a hearing to change the
       goal will occur at the next scheduled Permanency Hearing. It is
       particularly beneficial to provide all parties with the date of the
       upcoming goal change hearing to prevent any issues of parties
       not receiving appropriate notice.

See Pennsylvania Dependency Benchbook 2nd at § 13-3, Office of Children

and Families in the Courts (2014).


____________________________________________


7
   The Pennsylvania Dependency Benchbook is a compendium on
Pennsylvania dependency law that provides an overview of the subject for
juvenile court judges to refer to while presiding over a case. It is not “a
substitute for statutory, procedural or other legal authority.” See
Pennsylvania Dependency Benchbook, Office of Children and Families in the
Courts, 2010.



                                          - 23 -
J-A01014-17



       Mother asserts that, since neither of the foregoing scenarios outlined

in the “Best Practices” notation occurred herein, the juvenile court failed to

provide adequate notice that a goal change was contemplated and that it

was error to change the children’s goals with deficient notice. We disagree.

       It is irrelevant that the juvenile court’s decision to change the

permanency goals did not follow a typical procedural course. As the notation

that Mother seeks to invoke states explicitly, there is no statutory

requirement that a juvenile court must provide express notice that it is

contemplating a goal change. Indeed, while Mother is correct in noting that

the Dependency Benchbook refers to goal change hearings, the Juvenile Act

does not discuss goal change hearings or mention the phrase “goal change”

at all. In In re R.J.T., supra at 1183 n.6, our Supreme Court highlighted

that the phrase “goal change,” is used as a term of art that is synonymous

with   the   juvenile   court’s   mandated   determination   regarding   “the

continuation, modification or termination of placement” that a juvenile court

must render pursuant to 42 Pa.C.S. § 6351 (f), (f.1), and (g) at the

conclusion of every permanency hearing. Id. (“We conclude that an order

to continue, modify, or terminate the current placement, as required by the

statute, is synonymous with a decision to continue or change the

permanency plan goal.”).

       Moreover, while Mother concedes that the Juvenile Act authorizes

juvenile courts to alter permanency goals sua sponte, she focuses on the

                                    - 24 -
J-A01014-17



Dependency Benchbook’s notation that, having initiated the issue, some

judges elect to schedule a goal change hearing during the next scheduled

permanency review hearing. She reasons that, since the juvenile court did

not provide advance notice that it was going to contemplate the goal change

at the June 2016 hearing, the court erred in addressing that issue. Mother is

mistaken. While it is clear from the foregoing notation that the authors of

the Dependency Benchbook recommend that trial courts issue prior notice of

a goal change, the statute forewarns the parties that the issue will be

addressed as a matter of course during every permanency review hearing.

     Regardless of the Dependency Benchbook’s observation concerning the

scheduling preferences of “some” judges, the Juvenile Act remains the

dispositive authority in dependency cases. As we discussed, supra, § 6351

of the Juvenile Act directs that a juvenile court not only consider the

appropriateness   and   feasibility   of   a   child’s   current   goal   during   the

permanency review hearings, it also mandates that the court enter an order

addressing whether to continue, modify or terminate placement.               See 42

Pa.C.S. § 6351 (f)(4), (f.1), and (g). Hence, despite Mother’s complaint that

she was not provided notice that a goal change would be at issue during the

June 2016 permanency review hearing, a review of the current goal’s

feasibility is a required component of every permanency review hearing.

The certified record confirms that the juvenile court issued Mother formal




                                      - 25 -
J-A01014-17



notice of the June 1, 2016 permanency review hearing.       Accordingly, her

challenge fails.

      Having found no error regarding notice, we address the merits of

Mother’s assertion that the trial court erred in changing L.T.’s permanency

goal from reunification to adoption after only approximately two months of

services. She contends that the decision to change L.T.’s permanency goals

ran contrary to the Juvenile Act’s foremost purpose “to preserve the unity of

the family whenever possible [.]” 42 Pa.C.S.§ 6301(b)(1). Similarly, citing

the statutory requirement pursuant to §6351(f)(9), that an agency typically

must request a goal change when a child has been in care for fifteen to

twenty-two months, Mother contends that the act “contemplate[s] remedies

. . . that extend fifteen (15) to twenty-two (22) months.” Mother’s brief at

38. Thus, she argues the juvenile court’s decision to change her daughter’s

permanency goal was procedurally premature.

      Similarly, invoking the Dependency Benchbook’s discussion concerning

early stages of dependency, Mother asserts that the juvenile court should

have utilized the June 2016 permanency review hearing to consider her

initial progress and to make minor adjustments to the permanency plan. In

addition, highlighting the May 19, 2016 court summary that Ms. Bush

prepared and CYS submitted in anticipation of the permanency hearing,

Mother observed that she was compliant with the plan and had initiated the

recommended services.       Furthermore, the agency recommended the

                                   - 26 -
J-A01014-17



continuation of her reunification efforts. Hence, she concludes the juvenile

court’s decision to change L.T.’s permanency goal to adoption after only two

months was hasty.     For the reasons that follow, we reverse the juvenile

court order changing the goal from reunification to adoption.

      In addressing these issues, the juvenile court first correctly highlighted

that Mother’s reliance upon the fifteen-to-twenty-two-month period is

misplaced in that the Juvenile Act does not prohibit it from altering a child’s

permanency goal at any time that the court determines that reunification is

no longer viable and that another more appropriate goal exists. Next, the

court attempted to bolster its position by citing to In re D.P., supra and In

re M.S., 980 A.2d 612 (Pa.Super. 2009), two cases where this Court

affirmed juvenile court goal change orders at the dispositional phase.

      First, we agree with the trial court’s characterization of the Juvenile

Act’s timing requirements.    It is beyond cavil that the fifteen-to-twenty-

month period outlined in § 6351 is not a prerequisite to a goal change, but

rather, an aspirational target in which to attain permanency. See 42 Pa.C.S.

§ 6351(f.1)(9) (“If the child has been in placement for at least 15 of the last

22 months . . . [the court must determine] whether the county agency has

filed or sought to join a petition to terminate parental rights[.]”).     Thus,

Mother’s citation to that provision for the proposition that she was entitled to

the full extent of the fifteen-to-twenty-two month term is unpersuasive.




                                     - 27 -
J-A01014-17



      Nevertheless, the juvenile court’s reliance upon In re D.P. and In re

M.S. is plainly misplaced.     In re D.P. involved an extensive procedural

history spanning ten years between the agency’s initial involvement with the

family and the goal change order.      Also, unlike the case at bar, the facts

underlying our review of In re D.P. included a prior adjudication of

dependency and reunification as well as an express finding of aggravated

circumstances against one of the parents.         In addition, the agency was

actively involved with the family for approximately three years between the

pertinent adjudication of dependency during September 2005 and the July

2008 dispositional order granting the goal change.

      Our holding in In re M.S., supra, may appear to support the juvenile

court’s positon insofar as we affirmed a juvenile court’s order establishing

adoption as the initial permanency goal. However, upon closer inspection,

the perceived support is ephemeral. Like the facts underlying our review of

In re D.P., supra, the pertinent aspects of In re M.S., supra, included “a

longstanding relationship. . . going back approximately 12 years” as well as

the trial court’s implicit finding that Mother’s failure to protect the child from

repeated sexual assaults “by at least one but in all likelihood more than one

of her brothers” constituted aggravated circumstances that warranted

setting adoption as the initial permanency goal for the 12-year-old child. Id.

at 613, 614-615.




                                      - 28 -
J-A01014-17



       More importantly, unlike the case at bar, our review of the certified

record in In re M.S. supported the juvenile court’s finding. We explained

that the mother’s “apathy and indolence in taking corrective measures

[were] the root problems of [that] case, [and that her inaction] smack[ed]

squarely in the face of achieving M.S.'s best interests.” Id. at 618. Indeed,

our citation to the In re D.P. Court’s reasoning in In re M.S. provides a

conspicuous illustration of why the juvenile court’s reliance upon those cases

is misplaced herein. In affirming the court’s purportedly abrupt invocation of

adoption in In re M.S., this Court recounted approvingly, “It is not

reasonable to suggest that after many fruitless years of providing services to

Mother that the Agency should be expected to continue providing the same

services over and over again.”       Id. quoting In re D.P., supra at 1231.

Instantly, however, as we explain, infra, the facts do not demonstrate the

futility of CYS’s reunification efforts, and more importantly, it does not reveal

a prolonged exhaustion of reunification resources.           To the contrary, CYS

provided Mother services for no more than three months. Thus, neither of

these cases supports the legal principle for which they were cited, i.e., that

this   Court   routinely   affirms   goal   change   order    following   truncated

reunification efforts.

       As indicated in the preceding discussion, our review of the record

sustains neither the juvenile court’s finding that “[r]eunification is not a

viable option in this case” nor its determination that “the safety and

                                       - 29 -
J-A01014-17



wellbeing of L.T. is seriously threatened by Appellant's inability to take

responsibility for herself, her failure to address problems with domestic

violence, her homelessness and deplorable home conditions when she did

have housing.” Trial Court Opinion, 8/10/16, at 21.

      In rendering its decision, the trial court focused primarily on the

brutality of D.T.’s severe physical injuries, Mother’s belief that Father was

not capable of inflicting the savage beating upon their infant son, and the

immaturity and perceived lack of urgency that twenty-one-year-old Mother

revealed during the hearing. The trial court discounted Mother’s compliance

with the agency’s plan and the progress that she achieved during the short-

lived period that she received reunification services. More importantly, the

juvenile court disregarded the undisputed evidence that L.T. thrived during

the brief period that she was placed in Grandmother’s kinship care, that

Mother and L.T. shared a close bond, and that it was in the child’s best

interest to continue reunification efforts.

      The record bears out Mother’s compliance in light of the circumstances

that she faced in this case.        Recall that Mother was required to: 1)

participate in a psychological evaluation to determine any mental health

deficiencies   and   follow   treatment   recommendations;   2)   complete   an

approved parenting program; 3) attend medical appointments; 4) attend

visitations regularly and demonstrate appropriate parenting; 5) complete a




                                      - 30 -
J-A01014-17



domestic violence program; 6) maintain safe and stable housing; and 7)

execute necessary releases.

      Unfortunately for Mother, she struggled to maintain safe and stable

housing.   The record confirms that Mother has lived in squalor for the

duration of the agency’s involvement with the family and that she

anticipated being evicted from her subsidized residence on the date of

thepermanency review hearing. On the verge of homelessness, Mother still

rebuffed Ms. Ferraro’s attempts to register her into a temporary shelter,

apparently because she did not want to be confined to the city of Erie

without access to transportation.   Mother informed both caseworkers that

she intended to reside with a neighbor temporarily until she and her new

boyfriend could obtain a residence together.     Along with the severity of

D.T.’s injuries and its interpretation of Mother’s poor attitude, Mother’s

housing predicament was among the juvenile court’s primary motivations for

the goal change.

      While the certified record plainly supports the juvenile court’s finding

that Mother failed to satisfy the housing requirement, the court’s rationale

discounted Mother’s physical limitations due to injuries stemming from a

recent automobile collision.   Ms. Bush testified during the hearing that

Mother suffered extensive injuries, some of which required surgery, to her

collar bone, ribs, and shoulder from the car accident.      Id. at 44.    The

injuries limited the use of one arm and affected her ability to clean her home

                                    - 31 -
J-A01014-17



without assistance.      Id.     In fact, Ms. Bush testified that Mother had

complained that she could barely care for herself with the use of only one

arm.     Id.     Rather than appreciate the reality of Mother’s physical

impairment,     the   juvenile   court   twice    chastised   Mother   for   blaming

Grandmother’s inability to help her with housekeeping for the condition of

the home.      Trial Court Opinion, 8/10/16, at 8.       Likewise, while Mother’s

makeshift housing arrangement was inadequate and her plan for stable

housing was still uncertain, those deficiencies did not demonstrate Mother’s

long-term inability to reunite with L.T. Thus, although the record supports

this aspect of the juvenile court’s finding, under the circumstances of this

case, we do not believe that Mother’s housing predicament is a basis to

change the dependency goal from reunification to adoption.

       With regard to the remaining objectives, Mother made moderate

progress during the two months that she received services. She executed

the necessary releases and regularly attended supervised visitations with

L.T.   N.T., 6/1/16, at 40.       Mother demonstrated appropriate parenting

behavior, and even though L.T. recognized Grandmother as the primary

caretaker, Mother’s bond with her daughter was evident. Id. at 41, 53-54,

65. Hence, those aspects of the plan were satisfied.

       In addition to satisfying the visitation and clerical components of the

goals that we documented above, Mother completed the initial portion of her

psychological evaluation on May 10, 2016. However, as Ms. Bush explained

                                         - 32 -
J-A01014-17



during the evidentiary hearing, Mother could not attend the scheduled

follow-up session scheduled for May 19, 2016, because she had been

subpoenaed as a witness at Father’s preliminary hearing on that date. N.T.,

6/1/16, at 34, 45.    The appointment was rescheduled for June 6, 2016,

approximately one week after the permanency review hearing.             Id. at 34.

Thus, she was compliant with this aspect of services.

      Likewise,   Mother   was    compliant     with   the   domestic     violence

component. Ms. Bush indicated that Mother enrolled in a twenty-four week

domestic violence program and attended the first three classes. Id. at 35;

CYS Case Summary, 5/19/16, at 8. Further, Ms. Bush testified that Mother

advised her that she recognized that her relationship with Father was toxic

and that she terminated it. N.T., 6/1/16, at 32.

      Mother also satisfied her obligation to enroll in a parenting education

program.   She began Project First Step on May 5, 2016.         While Mother’s

personality initially clashed with the assigned caseworker, Ms. Ferraro, who

found mother defensive, agitated and resistant to independence, she had

completed approximately one month in the program prior to the hearing.

Significantly, although Ms. Ferraro stressed Mother’s deficiencies, she did not

recommend terminating services and stated that she was committed to work

with Mother as long as she stayed committed to the program. Id. at 72.

      In   sum,   notwithstanding    Mother’s      well-documented      parenting

deficiencies, she complied with services during the brief reunification period

                                    - 33 -
J-A01014-17



and her bond with L.T. was further evidence that continued reunification

efforts were in the child’s best interest.    As the guardian ad litem for L.T.

opined in her brief in support of Mother’s position,

      As Guardian Ad Litem for the minor child, I am not clearly
      convinced that reunification is not a viable option in this case.
      Mother had made some progress in the two months between the
      Dispositional Hearing and the Permanency Hearing, and it is
      worth noting that during those two months, she herself was
      injured and she was struggling to cope with a traumatically
      injured child.

            Given the circumstances, I cannot, as Guardian Ad Litem
      state that changing the goal to adoption is in the child's best
      interests. That is a determination that will come with time;
      adequate time to determine whether Mother is genuinely
      motivated and capable. Two months is simply not enough time
      to make that determination.

L.T.’s Brief at 13-14.

      We agree with the foregoing insofar as the juvenile court’s decision to

change L.T.’s permanency goal from reunification to adoption after only two

months under the facts of this case is tantamount to abuse of discretion.

While the juvenile court branded Mother as an immature 21-year old who

has yet to exhibit self-reliance or independence, the certified record is more

revealing.   Mother is no longer romantically involved with Father, and

through her domestic violence program, she recognized that the children did

not deserve to be victimized by Father’s aggression. Likewise, the certified

record confirms that Mother maintained a loving relationship with both




                                     - 34 -
J-A01014-17



children and exhibited appropriate parenting skills during the supervised

visitations with D.T. and L.T.

       Despite lacking a driver’s license she secured transportation from Erie

County to Pittsburgh to sit with D.T. regularly while he was in Children’s

Hospital. Even after Father demolished the family vehicle, Mother persisted,

cobbled together resources, and with the assistance of CYS, family, and

friends, she continued to make the two-hour trek to Pittsburgh to visit her

son. Similarly, as it relates to L.T., the record not only demonstrates that

Mother maintained regular visitation, the case workers identified a close

bond between Mother and L.T., who has never showed any sign of abuse.

Plainly, this is not a case where it is obvious that an uninterested parent is

wasting reunification resources while a child languishes in foster care.

Mother made some progress during the brief period of reunification, and it is

in L.T.’s best interest to grant Mother a legitimate          opportunity to

demonstrate that reunification is viable. Accordingly, we reverse the order

altering L.T.’s permanency goal from reunification to adoption.8

       Next, Mother assails the juvenile court’s decision to terminate her

supervised visitations with L.T. She argues that the record does not sustain

____________________________________________


8
 At a minimum, the juvenile court should consider concurrent permanency
goals that would permit CYS to develop simultaneous reunification and
adoption plans.




                                          - 35 -
J-A01014-17



the trial court’s finding that the abrupt cessation of visitation was in her

daughter’s best interest.       Mother asserts that the trial court’s rationale in

support of its decision ignored the relevant best-interest factors that it was

required to consider pursuant to our discussion in In the Interest of M.B.,

674 A.2d 702 (Pa.Super. 1996).9

       Our standard of reviewing a juvenile court’s visitation order depends

on the child’s goal.      When reunification is contemplated, a juvenile court

cannot deny or reduce visitation absent a “grave threat” to the dependent

child. Id. at 705 (“As a usual rule, parental visitation is not denied except

where a grave threat to the child can be shown”).                  This standard

“underscores the importance of each parent's maintaining a meaningful and

sustaining relationship with the child.” Id. In contrast, when the goal is an

alternative to reunification, the juvenile court may limit or deny visitation as

long as the reduction satisfies the best interest of the child. This alternative

standard recognizes that when reunification is unlikely, the parent-child

relationship is no longer paramount. Id. We have indicated that “The ‘best

interests’ standard, in this context, is less protective of parents' visitation
____________________________________________


9
  This Court fashioned the best-interest factors to guide the trial courts in
the absence of statutory guidelines concerning parental visitation of
dependent children when the the goal is no longer reunification. See In the
Interest of M.B., supra at 705-706, n.3 (“The Juvenile Act does not
contain any guidelines or suggestions for granting or reducing visitation once
the child has been adjudicated dependent and removed from his/her natural
parents.”).



                                          - 36 -
J-A01014-17



rights than the ‘grave threat’ standard.”      In re L.V., 127 A.3d 831

(Pa.Super. 2015) (quoting In re C.J., 729 A.2d 89, 95 (Pa.Super. 1999)).

     We explained this dichotomy as follows:

           When the child is in foster care, the grave threat standard
     supports the goal of family reunification as provided in the
     Juvenile Act.      Allowing visitation except in extreme
     circumstances encourages continued parental interest and
     contact in order to prepare the child and family for eventual
     reunification.

           However, when the court finds that reunification is no
     longer the goal, the grave threat standard is not a proper guide,
     and must be replaced by a standard that recognizes that the
     natural family is not likely to be a viable entity.

Id. at 705-706 (citation omitted).

     In light of our finding that the juvenile court erred in altering the

permanency goal from reunification to adoption, we do not confront the

merits of Mother’s assertion that the court was required to address the best-

interest factors outlined in In the Interest of M.B. Instead, we remand the

matter for the juvenile court to address the issue of visitation pursuant to

the grave threat standard, i.e. whether Mother “demonstrates a severe

mental or moral deficiency that constitutes a grave threat to the child.” In

re C.B., 861 A.2d 287, 294 (Pa.Super. 2004).

     Mother’s final issue challenges the juvenile court’s June 16, 2016 order

confirming CYS’s authority, as the legal and physical custodian pursuant to §

6357, to make end-of-life decisions in D.T.’s best interest. The appeal from

this order was docketed at 1035 WDA 2016.          Mother’s argument is a

                                     - 37 -
J-A01014-17



confused presentation of distinct constitutional principles.   Initially, Mother

asserts that the juvenile court’s order infringed upon her parental rights.

Mother’s brief at 47. While she frames the initial inquiry as requiring strict

scrutiny, she failed to provide any legal argument in support of her positon

that the denial of her right to participate in the decision making process

under the relevant circumstances would not pass constitutional muster. Id.

Instead, she levels an alternate complaint that the juvenile court violated

her due process rights because it failed to conduct an evidentiary hearing

prior to confirming the agency’s statute-based authority over D.T.’s end-of-

life medical decisions. Id. at 48.

      The guardian ad litem for D.T. attempts to counter Mother’s elusive

constitutional challenges; however, CYS and the trial court both contend that

the issue regarding the agency’s authority to make end-of-life medical

decisions for D.T. is moot because the infant is deceased. The guardian ad

litem for L.T. declined to address the issue, presumably because she

understood that the order did not apply to L.T.

      Upon review, we find the appeal docketed at 1035 WDA 2016 is moot.

In In re J.A., 107 A.3d 799 (Pa.Super. 2015) we recently reiterated the

relevant legal framework as follows:

      As a general rule, an actual case or controversy must exist at all
      stages of the judicial process, or a case will be dismissed as
      moot. An issue can become moot during the pendency of an
      appeal due to an intervening change in the facts of the case or
      due to an intervening change in the applicable law. In that case,

                                     - 38 -
J-A01014-17



      an opinion of this Court is rendered advisory in nature. An issue
      before a court is moot if in ruling upon the issue the court cannot
      enter an order that has any legal force or effect.

Id. at 811 quoting In re D.A., 801 A.2d 614, 616 (Pa.Super. 2002) (en

banc).

      Presently, the appeal is moot because the only child that was subject

to the order is now deceased.    Thus, any decision rendered in this appeal

would be entirely advisory.     Mother and the guardian ad litem for D.T.

recognize that the appeal is technically moot, but relying upon our

discussion in In re J.A., supra, they both assert that the appeal is excepted

from the mootness doctrine because it raises an issue that is prone to

repetition yet likely to evade review. We disagree.

      In In re J.A., we confronted a pair of technically moot appeals and

found that they were excepted from the mootness doctrine. The first appeal

was from a juvenile court order that appointed KidsVoice as the medical

guardian of a dependent child. However, after the child’s mother filed her

notice of appeal, the juvenile court entered a subsequent order terminating

the appointment.   Hence, as we pointed out in In re J.A., supra at 811,

“[t]he juvenile court's [latter] order . . . effectively granted the relief

requested [in Mother’s appeal.]” Thus, it was moot.

      Nevertheless, reasoning that the juvenile court could reverse its

course and re-appoint KidsVoice as the child's medical guardian, we found

the issue capable of repetition. Id. at 812. Similarly, noting the fluidity of

                                    - 39 -
J-A01014-17



the child’s best interest throughout the juvenile court proceedings, we

determined that the issue of whether the appointment of a medical guardian

was in the best interest of the child at any given time was apt to evade

review. Id.

      We employed a similar analysis to the second appeal, which pertained

to an order entered before the court reversed itself. During an evidentiary

hearing, the juvenile court precluded mother from presenting testimony in

support of her desire to regaining medical decision-making rights from

KidsVoice. Invoking Pa.R.A.P. 1701, the juvenile court rebuffed the evidence

concerning the propriety of the appointment of KidsVoice because the issue

was pending on appeal.       As noted, the court subsequently withdrew the

appointment.    In order to evade the mootness doctrine and address the

issue regarding the juvenile court's decision to reverse itself on the

applicability of Rule 1701, the Court in In re J.A. reasoned that the juvenile

court’s   reversals   were   prone   to   repetition   and   that   the   fact-based

determination of the child’s ongoing medical needs was likely to evade

review. Id. at 812.

      As noted, both Mother and the guardian ad litem for D.T. seek to apply

this rationale in order to circumvent the mootness doctrine. The crux of our

reasoning in In re J.A., was that best-interest determinations are

dependent upon up-to-date facts that are fluid over the course of the

dependency proceedings and are therefore necessarily apt to evade review.

                                      - 40 -
J-A01014-17



See id at 812 (“the question of what is in a child's best interest is a fluid

concept, potentially changing throughout the life of a dependency case”).

This reasoning is misplaced herein.

          Unlike the fact-based determinations regarding a child’s best interest

that we found to be apt to evade review in In re J.A., the issue in the case

at bar involves the functional determination of the juvenile court’s statutory

authority to empower CYS to make end-of-life decisions under 23 Pa.C.S. §

6357. There are no nuanced factual considerations in the case. The issue

regarding whether § 6327 authorizes the juvenile court to act in this matter

raises a question of law, not L.T.’s best interest. Accordingly, the issue is

not inclined to evade review due to any perceived fluidity.

          Additionally, we observe that the issue also is not likely to evade

review under a typical mootness analysis. Instantly, Mother neglected to file

in the juvenile court either a petition to stay the court’s June 16, 2016 order

pending her appeal or an injunction prohibiting CYS from making a final end-

of-life     determination   for   the   child.    Pointedly,   subject   to   limited

circumstances that are not applicable herein, “[a]n order that grants or

denies, . . . an injunction” may be appealed as of right.           See Pa.R.A.P.

311(a)(4).

          Similarly, even after filing her notice of appeal, Mother could have, but

did not, petition this Court for a writ of supersedeas. Mother even declined

to seek any form of stay upon receiving notice of CYS’s ultimate decision to

                                         - 41 -
J-A01014-17



remove D.T. from the ventilator.       If granted, these entreaties would have

enabled appellate review of the issue while an actual case or controversy still

existed.   Thus, contrary to the arguments leveled by Mother and the

guardian ad litem for D.T., this issue is not prone to repetition yet likely to

evade review. Indeed, Mother’s inaction, rather than some latent difficulty

with the appellate process, is the principal reason that the July 16, 2016

order is now moot.

      For all of the foregoing reasons, we reverse the juvenile court order

appealed at 1032 WDA 2016 that changes L.T.’s placement goals from

reunification to adoption and close the dependency proceedings consistent

with § 6336(d) and our discussion in In re M.B., supra. We dismiss the

appeal docketed at 1035 WDA 2016 as moot.                 Case remanded for

proceedings consistent with the opinion. Jurisdiction relinquished.

      Judge Olson joins the opinion.

      Judge Strassburger files a concurring and dissenting opinion.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/7/2017


                                    - 42 -
J-A01014-17




              - 43 -